Citation Nr: 0415032	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-14 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to January 1943 and from August 1945 to March 
1946.  He was a prisoner of war from May 29, 1942 to January 
25, 1943.  He died in May 1980.  The appellant (also referred 
to as "claimant") is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision in October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied the benefit 
sought on appeal.  The appellant entered a notice of 
disagreement with this decision in December 2002; the RO 
issued a statement of the case in April 2003; and the 
appellant entered a substantive appeal, which was received in 
April 2003. 

In a March 2004 rating decision, the RO denied a claim for 
Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1318.  The appellant was notified of this decision by 
letter issued in March 2004.  The record does not reflect 
that the appellant has submitted a notice of disagreement 
with this rating decision.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 
(1993).  Accordingly, the issue of entitlement to Dependency 
and Indemnity Compensation under 38 U.S.C.A. § 1318 is not 
currently before the Board on appeal. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for the cause of the veteran's death has been 
obtained; the RO has notified the appellant of the evidence 
needed to substantiate the claim addressed in this decision, 
and obtained all available relevant evidence designated by 
the appellant in order to assist her in substantiating her 
claim for VA compensation benefits; further medical opinion 
is not necessary to decide the claim because there is no 
reasonable possibility that further medical opinion would aid 
in substantiating the claim. 

2.  The veteran died in May 1980; the Certificate of Death 
lists the immediate cause of death as sepsis that was due to 
pneumonia; pulmonary tuberculosis and periampullary carcinoma 
were listed as conditions significantly contributing to the 
death but not related to the disease or condition causing 
death (sepsis and pneumonia). 

3.  At the time of the veteran's death, service connection 
had not been established for any disability; the veteran's 
pneumonia, pulmonary tuberculosis, and periampullary 
carcinoma did not begin until many years after service 
separation. 

4.  There is no injury or disease in service to which the 
veteran's pneumonia, pulmonary tuberculosis, or periampullary 
carcinoma could be related by competent medical opinion 
evidence. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.374 (2003). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The Board finds in this case that the VCAA 
requirements have been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case the RO advised the 
appellant of what must be demonstrated to establish service 
connection for the cause of the veteran's death.  In a letter 
dated in June 2002, the RO informed the appellant of the 
evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death, including 
the need for evidence of an injury or disease in military 
service, and medical opinion evidence to show that the 
veteran died from a service-related injury or disease.  The 
RO advised the appellant that VA would request any 
information or evidence the appellant wanted VA to obtain, 
and any medical evidence from doctors about which she told 
VA, and requested the appellant to provide information 
regarding the veteran's medical treatment; the RO sent VA 
Forms 21-4142 (Authorization and Consent to Release 
Information to VA) for this purpose.  

The RO also advised the appellant that she could obtain any 
of the records and send them to VA.  The RO requested the 
appellant to provide specific information about dates of 
treatment, and provided a VA Form 21-4138 and a phone number 
for the appellant to use for her answer.  In the April 2003 
statement of the case, the RO provided the appellant the 
statutory and regulatory provisions of the VCAA.  Thus, the 
appellant has been advised which portion of evidence is to be 
provided by her and which portion VA will attempt to obtain 
in accordance with 38 U.S.C.A. § 5103(a).    

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested medical 
records of the veteran's terminal hospitalization and 
treatment in for the period from December 1979 to May 1980.  

Moreover, VA is not required to provide assistance to a 
claimant if, as in this case, "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(2) (West 2002).  The appellant 
has not submitted competent medical opinion evidence that 
shows the veteran had any lung injury or disease during 
service or that tends to link the veteran's death due to 
sepsis due to pneumonia, or the contributing causes of 
pulmonary tuberculosis or periampullary carcinoma, to his 
period of active service.  The VCAA specifically provides 
that a medical examination or medical opinion will be 
afforded a claimant when such is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  An 
examination or opinion is "necessary to make a decision on a 
claim" when lay or medical evidence (including statements of 
the claimant) contain competent evidence of a current 
disability or persistent or recurrent symptoms of disability, 
the evidence indicates that the disability or symptoms may be 
associated with military service, and the record does not 
contain sufficient medical evidence for the Secretary of VA 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) 
(West 2002).  

With regard to the appellant's claim for service connection 
for the cause of the veteran's death, the Board finds that 
further assistance in the form of medical opinion is not 
warranted by the VCAA because there is no relevant injury or 
disease in service to which the veteran's subsequent 
pulmonary tuberculosis, diagnosed many years after service, 
could be related.  38 U.S.C.A. § 5103A(d)(2)(B) (West 2002).  
The Board further finds that the record in this case shows 
post-service onset of pneumonia, pulmonary tuberculosis, and 
periampullary carcinoma many years after service separation, 
and no relationship of any of these disorders to service.  
The Board finds that the record otherwise contains sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2)(C) (West 2002).  Accordingly, the 
Board finds that no further notice to the appellant or 
assistance in acquiring additional evidence is required by 
the new statute and regulations.

In a recent decision, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the United States Court of Appeals 
for Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, notice was provided by the AOJ prior to the transfer 
and certification of the appellant's case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  In its Statement of the Case and Supplemental 
Statements of the Case, the RO informed the appellant of the 
evidence already of record and requested that she inform VA 
of any additional information or evidence that she wanted VA 
to obtain.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See 38 C.F.R. § 20.1102; see also 
Bernard, supra.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

II.  Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, certain chronic diseases, including a malignant 
tumor (cancer) and active tuberculosis, may be presumed to 
have been incurred during service if manifest to a 
compensable degree within one year (for malignant tumors) or 
three years (for pulmonary tuberculosis) of separation from 
active military service.  The chronic diseases subject to 
presumptive service connection do not include pneumonia.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2003).  The diseases specific to former prisoners of war do 
not include pneumonia, pulmonary tuberculosis, or 
periampullary carcinoma.  Id.  

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  She asserts generally 
that, because the veteran was a prisoner of war, his health 
was affected in some way to cause or contribute substantially 
or materially to cause his death.  

In this case, the veteran died in May 1980 at the age of 57.  
The Certificate of Death lists the immediate cause of death 
as sepsis that was due to pneumonia, and lists pulmonary 
tuberculosis and periampullary carcinoma as conditions 
significantly contributing to the death but not related to 
the disease or condition causing death (sepsis due to 
pneumonia).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellants' claim for service connection for the cause of 
the veteran's death.  The veteran's service medical and 
personnel records reflect no complaints, clinical findings, 
or diagnosis of lung disease, to include pneumonia, pulmonary 
tuberculosis, or ampullary carcinoma.  (Ampullary carcinoma 
is defined as carcinoma situated around an ampulla, as around 
the hepatopancreatic ampulla.  See Dorland's Illustrated 
Medical Dictionary 988 (26th ed. 1981).)  At a service 
separation examination in January 1946, no pulmonary 
abnormalities were noted, and a chest X-ray indicated normal 
findings.  

The evidence also reflects no medical evidence of a lung 
disorder, including pneumonia, after service until 1979.  
Terminal medical records dated from 1979 to 1980 reflect 
treatment decades after service for ampullary carcinoma, 
cirrhosis, hepatic insufficiency, pulmonary tuberculosis and 
pneumonitis, and chronic cholecystitis.  A December 1979 
treatment entry reflects that the symptoms such as blood in 
sputum and chest pain not more than 2 months prior to 
treatment; these symptoms were diagnosed as pulmonary 
tuberculosis, pneumonitis on the left, and emphysema of the 
left lower lung.  Clinical findings beginning in December 
1979 also included jaundice and an enlarged spleen.  In April 
1980, the veteran underwent an exploratory laparotomy, 
adhesiolysis, duodenotomy, duodenorrhapy, incision biopsy, 
duodenal papilla, choledochotomy with exploration, 
gastrojejunostomy, cholecystectomy, choledochojejunostomy, 
and liver biopsy.   

At the time of the veteran's death, service connection was 
not in effect for any disability.  The evidence does not show 
that the veteran had been diagnosed with any chronic disease 
within the presumptive period following separation from 
service; his pulmonary tuberculosis was first diagnosed in 
1979.  

There is no competent medical evidence of record of a nexus 
between the veteran's terminal pneumonia, pulmonary 
tuberculosis, or cancer and any injury or disease during 
active duty service.  Terminal treatment records dated from 
December 1979 to May 1980 reflect the opinion that the 
pulmonary tuberculosis, as well as the jaundice and 
hepatomegaly, that were first diagnosed in December 1979, 
were of undetermined etiology.  In addition, there is no 
evidence of a pulmonary injury or disease during the 
veteran's active service to which medical opinion could 
relate the veteran's terminal pneumonia, pulmonary 
tuberculosis, or cancer.    

With regard to the appellant's general contention that 
service connection is warranted for the cause of the 
veteran's death because the veteran was a prisoner of war, so 
that his health was affected in some way to cause or 
contribute substantially or materially to cause his death, 
although the appellant is competent to testify as to any 
symptoms she observed the veteran experience at any time, the 
appellant is a lay person not shown to possess the medical 
training and expertise necessary to render a medical opinion.  
Any assertion by the appellant that the veteran's terminal 
sepsis, pneumonia, pulmonary tuberculosis, or periampullary 
carcinoma was related to his active military service does not 
constitute medical evidence of a nexus between the cause of 
the veteran's death and any injury or disease during his 
active duty service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992). See also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  
Accordingly, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1310, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.312.  In reaching this decision 
the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  38 
U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



